Title: To James Madison from Thomas Jefferson, 2 June 1793
From: Jefferson, Thomas
To: Madison, James


June 2. 1793.
I wrote you on the 27th. Ult. You have seen in the papers that some privateers have been fitted out in Charleston by French citizens, with their own money, manned by themselves, & regularly commissioned by their nation. They have taken several prizes & brought them into our ports. Some native citizens had joined them. These are arrested & under prosecution, & orders are sent to all the ports to prevent the equipping privateers by any persons foreign or native. So far is right. But the vessels so equipped at Charleston are ordered to leave the ports of the US. This I think was not right. Hammond demanded further a surrender of the prizes they had taken. This is refused, on the principle that by the laws of war the property is transferred to the captors. You will see, in a paper I inclose, DuMourier’s address to his nation, & also Saxe Cobourg’s. I am glad to see a probability that the constitution of 1791. would be the term at which the combined powers would stop. Consequently that the reestablishment of that is the worst the French have to fear. I am also glad to see that the combiners adopt the slow process of nibbling at the strong posts on the frontiers. This will give to France a great deal of time. The thing which gives me uneasiness is their internal combustion. This may by famine be rendered extreme. E. R. sets out, the day after tomorrow, for Virginia. I have no doubt he is charged to bring back a faithful statement of the dispositions of that state. I wish therefore he may fall into hands which will not deceive him. Have you time & the means of impressing Wilson Nicholas, (who will be much with E. R.) with the necessity of giving him a strong & perfect understanding of the public mind? Considering that this journey may strengthen his nerves, and dispose him more favorably to the proposition of a treaty between the two republics, knowing that in this moment the division on that question is 4. to 1. & that the last news has no tendency to proselyte any of the majority, I have myself proposed to refer taking up the question till his return. There is too at this time a lowering disposition perceivable both in England & Spain. The former keeps herself aloof & in a state of incommunication with us, except in the way of demand. The latter has not begun auspiciously with C. & S. at Madrid, and has lately sent 1500. men to N. Orleans, and greatly strengthened her upper posts on the Missisipi. I think it more probable than otherwise that Congress will be convened before the constitutional day. About the last of July this may be known. I should myself wish to keep their meeting off to the beginng of October, if affairs will permit it. The invasion of the Creeks is what will most likely occasion it’s convocation. You will see mrs. House’s death mentioned in the papers. She extinguished almost like a candle. I have not seen mrs. Trist since, but I am told she means to give up the house immediately, & that she has suffered great loss in her own fortune by exertions hitherto to support it. Browse is not returned, nor has been heard of for some time. Bartram is extremely anxious to get a large supply of seeds of the Kentucky coffee tree. I told him I would use all my interest with you to obtain it, as I think I heard you say that some neighbor of yours had a large number of the trees. Be so good as to take measures for bringing a good quantity if possible to Bartram when you come to Congress. Adieu. Yours affectionately.
